Opinion by
White, P. J.
§ 81. Road crossing railroad; what is a public road. A road within the meaning of art. 4891, Pas. Dig. (R. S. art. 4232), is a road dedicated to the public use, or commonly used and traveled by the public, and the character of the road may be established as public by evidence of long continued use as such. [McWhorter v. State, 43 Tex. 666.]
§ 82. Estoppel. Where a railroad company has recognized a road which crosses its line of railway as a public road by establishing and keeping up a crossing thereon, it will not be permitted to question the public character of such road.
Reversed and remanded.